Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This is the initial office action that has been issued in
response to patent application 17/044,738, filed on 10/01/2020. Claims 1-19 as originally filed, are currently pending and have
been considered below. Claim 1, 6, 13, and 15-17 are independent claims.

Priority
3. 	The application is a section 371 national stage application
of International Application No. PCT/FR2019/050844 04/10/2019
filed on 09/27/2018. The certified copy has been filed with
France Patent Application No. 1853531 Filed on 04/23/2018.


Drawings
4. 	The drawings (Figures 1-7) are objected to as failing to comply with 37 CFR 1.84(p)(4) because there are no present descriptive legends for all the character numbers in the drawings of Figures 1-7 as described in the specification. It becomes difficult for the Examiner to understand what the reference characters represent without having to view the specification.
 Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
5. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is not directed to patent
eligible subject matter. Based upon consideration of all of
the relevant factors with respect to the claim as a whole,
claims 15-18 are rejected under 35 U.S.C. 101 because the
claimed invention is directed to non-statutory subject
matter.
Claim 15 and 16 recites “A relay device intended to set up a communication between a source device and a destination device”. Claim 17 recites “A destination device intended to receive a communication from a source device through a circuit”. The claims recite system without having any hardware positively
recited. Under broadest reasonable interpretation, Examiner
assumes that “A relay device intended to set up a communication between a source device and a destination device” and “A destination device intended to receive a communication from a source device through a circuit” is no more than
software. Computer programs per se do not fit within
recognized categories of statutory subject matter. The
claims 15-17 recites “A relay device intended to set up a communication between a source device and a destination device” and “A destination device intended to receive a communication from a source device through a circuit” without reciting any component or structure. The preamble recites “A relay device intended to set up a communication between a source device and a destination device” and “A destination device intended to receive a communication from a source device through a circuit” but the device cannot be implemented in software or tangible component. If the device / apparatus / system is considered as machine, then the machine needs to consist of some concrete part or structure which is absent in the claim. See MPEP § 2106.
Claim 18 recites “a computing environment”. Examiner does not understand if that is a method claim or device claim or apparatus or system claim or CRM claim or any product claim.
A claim that covers both statutory and non-statutory
embodiments (under the broadest reasonable interpretation
of the claim when read in light of the specification and in
view of one skilled in the art) embraces subject matter
that is not eligible for patent protection and therefore is
directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
6. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1, 2, 5, 6, 7, 8, 13 and 15-19 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

Claims 1, recites “PoU frame”, Examiner does not understand what the acronym for “PoU frame” indicates. Thus, the claim is vague and indefinite and incomprehensible. Same rational is applicable for claims 3-7, 10 and 13-17. Claim 1 also recites “PoU frame addressed to the destination device, each relay of the circuit adding to the PoU frame”, Claim 1 further recites “the signatures received by using the public keys of the relays of the circuit, the authentication of the signatures triggering the following”, Claim 1 further recites “preparing from the data received, an ordered list of identifiers of the relays used to set up the communication”, Claim 1 further recites “sending transaction frames addressed to each relay identifier in the list to generate proofs of use comprising at least the signatures contained in the PoU frame”, Claim 1 further recites “the transaction frames being designed to trigger sending by each relay of a proof of use recorded in a shared memory”. Because of the proper antecedent basis issue the claim is vague and indefinite. The sentence construction is also not correct. Examiner does not understand what the limitations indicate. Thus, the claim is vague and indefinite and incomprehensible. Similar rational is applicable for other independent claims 6 and 13.

Claim 2 recites the limitation “The method of claim 2”. Claim can not depend on itself. Examiner believes the structure of the clauses is not correct. Claim 2 further recites "the content of a blacklist device" Examiner does not understand what does the limitation indicates. Thus, the claim is vague and indefinite and incomprehensible. 

Claim 5 recites the limitations “the value of the challenge” in line 2. Examiner does not understand what does the limitations indicate. Thus, the claim is vague and indefinite and incomprehensible.

Claim 7 recites the limitations “the set of identifiers”. Claim 7 further recites “the generation of a proof”. Examiner does not understand what does the limitations indicate. Thus, the claim is vague and indefinite and incomprehensible.

Claim 8 recites the limitations “the elimination of the communication circuit”. Examiner does not understand what does the limitations indicate. Thus, the claim is vague and indefinite and incomprehensible.

Claim 15 recites the limitations “comprising at least one relay”, Examiner does not understand what does the limitation indicate. Claim 15 further recites “the device comprising a communication capability”, Examiner does not understand what “device” it is referring to. Claim 15 further recites “retrieving the identifiers of the relays”, Because of the proper antecedent basis issue, the claim is vague and indefinite. Claim 15 further recites “constituting the circuit and send a PoU frame”. Examiner does not understand what does the limitations indicate, Claim 15 further recites “the frame addressed to the destination device”, Examiner does not understand what “frame” it is referring to. Claim 15 further recites “the frame being intended to retrieve on a passage through each relay”, Examiner does not understand what “through each relay” it is referring to. Claim 15 further recites “the authentication of the signatures by the verifying capability triggering the sending” Examiner does not understand what does the limitation indicate. Claim 15 further recites “by communications capability of transaction frames addressed to each relay”, Examiner does not understand what does the limitations indicate. Claim 15 further recites “triggering, during their reception by each relay”. Examiner does not understand what does the limitations indicate. Thus, the claim is vague and indefinite and incomprehensible.

Claim 16 recites “retrieving the identifiers of the relays constituting the circuit and sending a PoU frame addressed to the destination device”, Examiner does not understand what does the limitation indicate. Claim 16 further recites “the frame being intended to retrieve, on a passage through each relay”, Examiner does not understand what “frame” it is indicating. Claim 16 further recites “the signatures retrieved in using the public keys of the relays of the circuit”, Examiner does not understand what “the relay” is referring to. Claim 16 further recites “the authentication of the signatures by the verifying capability triggering the sending”, Examiner does not understand what “the sending” indicates. Claim 16 further recites “the communications means of transaction frames addressed to each relay identified in the circuit to generate proofs of use of these relays” Examiner does not understand what does the limitation indicates. Thus, the claim is vague and indefinite and incomprehensible.

Claim 17 recites “the authentication of the signatures by the means for verifying triggering the sending by the communications means of transaction frames addressed to each relay identified in the circuit to generate proofs of use of these relays” Examiner does not understand what does the limitations indicate. Claim 17 further recites “the transaction frames comprising at least the signatures contained in the PoU frame being designed to trigger the sending by each relay of a proof of use recorded in a shared memory”. Examiner does not understand what does the limitations indicate. Thus, the claim is vague and indefinite and incomprehensible.

Claim 18 recites “A computing environment comprising a processor and a memory, the memory storing instructions executed by the processor to implement thea method of claims 1 when this program is executed by a processor”. Claim 1 recites “A method of preparing usage data for a relay implemented in a computer network comprising at least one source device” Claim 18 is rejoining with claim 1 it is not clear if its “the method” or “a method”. Thus, when claim 18 rejoins with claim 1, the rejoined claim creates antecedent basis issue. The rejoined claim becomes vague and indefinite. 

Claim 19, recites “A computer-readable, non-transient recording medium on which there is stored instructions for the implementing of the method of claim 1. Claim 1 recites “A method of preparing usage data for a relay implemented in a computer network comprising at least one source device” claim 19 is rejoining with claim 1 it is not clear if its “the method” or “a method”. Thus, when claim 18 rejoins with claim 1, the rejoined claim creates antecedent basis issue. The rejoined claim becomes vague and indefinite. 

Claims 2-5 are dependent on claim 1. Claim 6-12 are dependent on claim 6. The dependent claims inherited the deficiency of independent claims and are also rejected for same rational. 

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8. 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Publication Patent No. 2019/0349426 A1) in view of Binder (US Publication Patent No. 2012/0166582 A1).

9. 	Regarding Claim 1, Smith discloses, a method of preparing usage data for a relay implemented in a computer network comprising at least one source device retrieving identifiers of the relays constituting the circuit, sending a PoU frame addressed to the destination device, each relay of the circuit adding to the PoU frame, at the time of passage, a signature made from a challenge and a key proper to the relay (Smith, [1696], Publish-subscribe (Pub-Sub) is a subset of Content-Centric Networking (CCN), in which a network routing function is applied to the efficient routing of content, as compared to routing by sending packets or frames to a specific network address. [0487], As used herein, permissioned pass-through is a method of asserting a right to pass through an in-line interconnection based on a key or token challenge);
Smith does not explicitly disclose the following limitations that Binder teaches:
 	one destination device, at least one shared memory and at least one relay constituting a circuit to set up a communication between the source device and the destination device, the method being implemented in the source device and comprising (Binder, [0343], Communication media include, but not limited to, a cable, an electrical connection, a bus, and internal communications mechanisms such as message passing, intercrosses communications, and shared memory.  [0250], communication mechanism for communicating information, and a processor 138, commonly in the form of an integrated circuit. [0227], A source computer (being desktop computer, laptop computer or a workstation computer) may be a dedicated device mainly (or only) involved in sending the message. Further, a source device or source computer may be involved with another program or application, [0174], the ultimate destination address is sent as one or more packets to a relay server on the Internet, which is not necessarily associated with the ultimate destination device.):
retrieving, in return of said PoU frame, at least the signatures of each relay (Binder, [0185], digital signature or any other authentication method, providing a non-repudiation capability. Further, the relay servers used to carry a message may store a replica of the message slices relayed); and
verifying the signatures received by using the public keys of the relays of the circuit, the authentication of the signatures triggering the following (Binder, [0185], Digital signature or any other authentication method, providing a non-repudiation capability.):
preparing, from the data received, an ordered list of identifiers of the relays used to set up the communication, and
sending transaction frames addressed to each relay identified in the list to generate proofs of use comprising at least the signatures contained in the PoU frame, the transaction frames being designed to trigger the sending by each relay of a proof of use recorded in a shared memory (Binder, [0080],In the case where the address word, the data word, or both, are carried using a bit-serial connection or communication such as serial bus, the address (or data) word from the processor is first extracted, then the address (or data) word is identified and converted, and then inserted back to the serial stream connected to the memory. The conversion may use converting the serial address (or data) word to parallel, converting to another parallel address (or data) word according to a conversion scheme, and the parallel converted word is then serialized and combined over the bit-serial connection or communication. Both data and address scramblers may be simultaneously used in accessing the same memory.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the communication between the source and destination device the authentication within the signatures and the recorded shared memory triggering the relay as proof to enhance security features. 

10. 	Regarding Claim 2, Smith discloses, the method of claim 2, 
wherein, subsequently to the retrieval of the identifiers of the relays, the source device compares the identifiers received with the content of a blacklist of devices, the presence of a relay identifier in the blacklist stopping the communication between the source device and the destination device and triggering the determining of a circuit that does not pass through the identified relay(Smith, [0467], a determination is made as to whether the image hash contains an attack signature. If so, at block 2832, the image may be added to a blacklist, and the blacklist may be committed to the blockchain. The blacklist image may then be used in the comparison at block 2808, for example, by an IoT device accessing the blacklist. [0528], in a packet follow an allowed route through a chain of devices, and that the packet has not passed through an illegitimate device.).

11. 	Regarding Claim 3, Smith discloses, the method of claim 1, wherein the PoU frame is sent by the source device at regular time intervals (Smith, [2966], Example 1085 includes the subject matter of any of examples 1079 to 1084. In example 1085, the device shadow filter includes a plurality of shadow filters each corresponding to a time interval of a plurality of bloom filters.).

12. 	Regarding Claim 4, Smith discloses, the method of claim 1, wherein the PoU frame is sent by the source device whenever the quantity of re exchanged with the destination device since the last sending of the PoU frame exceeds a determined quantity of data (Smith, [0545], Code 5008 may be included to direct the processor 902 to update the frame, for example, including the changed balance for the token bucket. The code 5008 may also direct the processor 902 to encrypt the token bucket before reassembling the frame. Code 5010 may be included to direct the processor 902 to route the frame towards a destination, for example, by sending the frame on to a subsequent device with an address indicating the final destination.).

13. 	Regarding Claim 5, Smith discloses, the method or claim 1, wherein the PoU frame sent by the source device (1) comprises the value of the challenge used by the relays to compute the signatures by means of their secret keys (Smith, [0005], The devices may form functional networks, or virtual devices, to perform functions, which may dissolve once the function is performed. Challenges exist in enabling reliable, secure, and identifiable devices that can form networks as needed to accomplish tasks. [0333], A signature generated by any of the private keys can be verified with the single public key.).

14. 	Regarding Claim 6, Smith discloses, a method of recording usage data for a relay implemented in a computer network comprising at least one source device server to use and so forth.);
receiving a PoU frame coming from the source device or from the preceding relay within the circuit(Smith, [0508], a frame passes through may provide an enhanced level of security as communications pass through different domains from a source device);
computing a signature from a challenge and from a key proper to the relay(Smith, [0951], IoT devices using their short range radios or to establish if devices with certain hardware signatures are still transmitting signals, [0922],  IoT devices introduce a new level of complexity in achieving availability, as these devices may pose management challenges.);
adding at least this signature to the PoU frame and transmitting the PoU frame to the destination device or to the relay present in the circuit in the direction of the destination device, depending on the position of the relay in the circuit (Smith, [1498], wherein the IoT device may be powered from an electrical grid, and include access to high bandwidth network connectivity. In this example, the IoT device includes an FPGA and FPGA compiler. An IoT device that includes an FPGA compiler may generate signal processing circuitry);
receiving at least one transaction frame coming from the source device or from the destination device, the transaction frame comprising at least the signatures of the relays contained in the PoU frame (Smith, [1357], Within the authorization request 19002, at block 19012, the transaction contents may be signed by the private key of the party. The process of signing contents of a transaction may include forming a signature 19014, a reference to the location of the public key may be included 19016, or the transaction could contain the public key itself and provide the public key 19018 to the authorization request 19002 itself.);
and sending, following the reception of each transaction, a request for recording, in a shared memory, a proof of use of this relay comprising at least the signatures of the relays of the circuit (Smith, [1313], the device may store a transaction record of transactions received and sent by the device, the transaction record to be shared with the DNAP. The device may generate keys to indicate an origin of a packet sent from the device. [01357], The process of signing contents of a transaction may include forming a signature 19014);
Smith does not explicitly disclose the following limitations that Binder teaches:
one destination device, at least one shared memory and at least one relay constituting a circuit to set up a communication between the source device and the destination device, the method being implemented in at least one relay and comprising (Binder, [0343],Communication media include, but not limited to, a cable, an electrical connection, a bus, and internal communications mechanisms such as message passing, interprocess communications, and shared memory.  [0250], communication mechanism for communicating information, and a processor 138, commonly in the form of an integrated circuit.   [0227], A source computer (being desktop computer, laptop computer or a workstation computer) may be a dedicated device mainly (or only) involved in sending the message. Further, a source device or source computer may be involved with another program or application, [0174], the ultimate destination address is sent as one or more packets to a relay server on the Internet, which is not necessarily associated with the ultimate destination device.):
sending the identifier of the relay to the source device(Binder, [0200], The process is repeated in the second relay server, sending to the source computer the third relay 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the communication between the source and destination device the authentication within the signatures and the recorded shared memory triggering the relay as proof to enhance security features. 

15. 	Regarding Claim 7, Smith discloses, the method of claim 6, further comprising reception of a PoU return frame coming from the destination device containing at least the set of identifiers of the PoU frame received, a step of transmission of the received frame to the source device and a subsequent reception from the source device of a transaction frame triggering the generation of a proof of use of the relay (Smith, [0552], the transmission of a frame in accordance with some embodiments. The method 5400 described with respect to FIG. 54 may be implemented by the IoT device 5500 [0458], PCR extend may trigger a transaction that is added to a block. PCR values are signed by an attestation signing key 2506 that may differ from the block-signing key. In essence, the RTR 2406 is attesting to the blockchain its current integrity state. The RTC 2410 is attesting that the PCRs have not been overwritten by undetected system resets.).

16. 	Regarding Claim 8, Smith discloses, the method of claim 6, wherein the relay receives, from the shared memory, a return message indicating that the recording has been properly done, an absence of the return message for a determined duration after the sending triggering the elimination of the communications circuit (Smith, [0421], If P1 2006 authenticates the request, it may return a message 202. [1564], in audit purposes such as performing infrastructure inventory or triggering location messages to be dispatched from the devices. [1809], Depending on the power draw, and the economics, the charging system 26314 may be eliminated and the device may monitor the battery and inform operators).

17. 	Regarding Claim 9. Smith discloses, the method of the claim 6, 
	Smith does not explicitly disclose the following limitations that Binder teaches:
wherein the identifiers of the relays comprise a public key value characteristic of each relay(Binder, [0016], These applications use public key certificates to verify the identity of endpoints.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the characteristic value of each relay within a public key to enhance security features.  

Regarding Claim 10, Smith discloses, the method of claim 8, wherein the relay provides a certificate produced from the secret key associated with its public key, the certificate being added to the PoU frame, the relay verifying the certificate sent by a relay by means of a cryptographic computation bringing the public key into action(Smith, [0180], If the authentication of the authentication message 15240 indicates the IoT client 15208 is valid, the service provider 15202 may send a message 15242 including a certificate. The message 15242 may be signed with the public key for the service provider 15202. The IoT client 1528 may then send a message 15244 to the IoT server 15204 including the certificate.).

18. 	Regarding Claim 11, Smith discloses, the method of claim 9, wherein the certificate associated with a relay is generated from a random number (Smith, [0815], The CP 10804 may provide a random number generator, an RSA hash generator, a SHA-1 hash generator, and an encryption-decryption engine, among others. The NVM 10806 may include keys programmed at the time of manufacture that include, for example, an RSA key, among others).

19. 	Regarding Claim 12, Smith discloses, the method of the claim 6, wherein the PoU frame received comprises the value of the challenge used by the relay to compute the signature by means of the secret key of the relay (Smith, [0331], the authentication challenge-response establishes that the current interaction can only be with a particular instantiation of the object. For an object type, the authentication challenge-response attests that the current interaction is constrained by the semantics of type identification. For the meta-identity, the authentication challenge-response categorizes the current interaction according to the defined context.).

20. 	Regarding Claim 13, Smith discloses, a method of preparing usage data for a relay implemented in a computer network comprising at least one source device receiving the identifier of at least one relay present in the circuit (Smith, [1696], Publish-subscribe (Pub-Sub) is a subset of Content-Centric Networking (CCN), in which a network routing function is applied to the efficient routing of content, as compared to routing by sending packets or frames to a specific network address. [0487], As used herein, permissioned pass-through is a method of asserting a right to pass through an in-line interconnection based on a key or token challenge), 
	Smith does not explicitly disclose the following limitations that Binder teaches:
one destination device, at least one shared memory and at least one relay constituting a circuit to set up a communication between the source device and the destination device, implemented in the destination device and comprising (Binder, [0343], Communication media include, but not limited to, a cable, an electrical connection, a bus, and internal communications mechanisms such as message passing, intercrosses communications, and shared memory.  [0250], communication mechanism for communicating information, and a processor 138, commonly in the form of an integrated circuit. [0227], A source computer (being desktop computer, laptop computer or a workstation computer) may be a dedicated device mainly (or only) involved in sending the message. Further, a source device or source computer may be involved with another program or application, [0174], the ultimate destination address is sent as one or more packets to a relay server on the Internet, which is not necessarily associated with the ultimate destination device.);
receiving a PoU frame coming from the source device and containing at least one signature made by a relay from a challenge and a key proper to the relay (Binder, [0185], digital signature or any other authentication method, providing a non-repudiation capability. Further, the relay servers used to carry a message may store a replica of the message slices relayed); 
and verifying received signatures by using the public keys of the relays of the circuit, the authentication of the signatures triggering the following (Binder, [0185], Digital signature or any other authentication method, providing a non-repudiation capability.):
preparing, from the data received, an ordered list of identifiers of the relays used to set up the communication,
sending transaction frames addressed to each relay identified in the list to generate proofs of use of these relays comprising at least the signatures contained in the PoU frame, the transaction frames being designed to trigger the sending, by each relay, of a proof of use recorded in a shared memory (Binder, [0080],In the case where the address word, the data word, or both, are carried using a bit-serial connection or communication such as serial bus, the address (or data) word from the processor is first extracted, then the address (or data) word is identified and converted, and then inserted back to the serial stream connected to the memory. The conversion may use converting the serial address (or data) word to parallel, converting to another parallel address (or data) word according to a conversion scheme, and the parallel converted word is then serialized and combined over the bit-serial connection or communication. Both data and address scramblers may be simultaneously used in accessing the same memory.).

21. 	Regarding Claim 14, Smith discloses, the method of claim 3 further comprising preparing a PoU return frame comprising the certificates and the identifiers of at least all the relays of the circuit, and sending the PoU return frame to the source device with the signature made by use of a key of the destination device (Smith, [0552], the transmission of a frame in accordance with some embodiments. The method 5400 described with respect to FIG. 54 may be implemented by the IoT device 5500 [0458], PCR extend may trigger a transaction that is added to a block. PCR values are signed by an attestation signing key 2506 that may differ from the block-signing key. In essence, the RTR 2406 is attesting to the blockchain its current integrity state. The RTC 2410 is attesting that the PCRs have not been overwritten by undetected system resets.).

22. 	Regarding Claim 15, Smith discloses, the device comprising a communications capability retrieving the identifiers of the relays constituting the circuit and sending a PoU frame addressed to the destination device, the frame being intended to retrieve, on passage through each relay, a signature made from a challenge and a key proper to the relay (Smith, [1696], Publish-subscribe (Pub-Sub) is a subset of Content-Centric Networking (CCN), in which a network routing function is applied to the efficient routing of content, as compared to routing by sending packets or frames to a specific network address. [0487], As used herein, permissioned pass-through is a method of asserting a right to pass through an in-line interconnection based on a key or token challenge)
	Smith does not explicitly disclose the following limitations that Binder teaches:
a source device intended to enter into communication with a destination device through a circuit comprising at least one relay and belonging to a computer network comprising at least one shared memory (Binder, [0343], Communication media include, but not limited to, a cable, an electrical connection, a bus, and internal communications mechanisms such as message passing, intercrosses communications, and shared memory. [0250], communication mechanism for communicating information, and a processor 138, commonly in the form of an integrated circuit. [0227], A source computer (being desktop computer, laptop computer or a workstation computer) may be a dedicated device mainly (or only) involved in sending the message. Further, a source device or source computer may be involved with another program or application, [0174], the ultimate destination address is sent as one or more packets to a relay server on the Internet, which is not necessarily associated with the ultimate destination device.), 
a capability configured to verify the signatures retrieved in using the public keys of the relays of the circuit, the authentication of the signatures by the verifying capability triggering the sending (Binder, [0185], Digital signature or any other authentication method, providing a non-repudiation capability.), 
by the communications capability, of transaction frames addressed to each relay identified in the circuit, the transaction frames comprising at least the signatures contained in the PoU frame and triggering, during their reception by each relay, the sending of a request for recording a proof of use to a shared memory (Binder, [0080],In the case where the address word, the data word, or both, are carried using a bit-serial connection or communication such as serial bus, the address (or data) word from the processor is first extracted, then the address (or data) word is identified and converted, and then inserted back to the serial stream connected to the memory. The conversion may use converting the serial address (or data) word to parallel, converting to another parallel address (or data) word according to a conversion scheme, and the parallel converted word is then serialized and combined over the bit-serial connection or communication. Both data and address scramblers may be simultaneously used in accessing the same memory.).

23. 	Regarding Claim 16, Smith discloses, the relay device comprising a communications capability receiving, from the source device or from the preceding relay within the circuit, a PoU frame and a computing resource configured to compute a signature from a challenge and from a key proper to the relay the communications means sending, to the destination device, or from the relay present in the circuit in the direction of the destination device, said PoU frame in adding thereto at least its computed signature (Smith, [1696], Publish-subscribe (Pub-Sub) is a subset of Content-Centric Networking (CCN), in which a network routing function is applied to the efficient routing of content, as compared to routing by sending packets or frames to a specific network address. [0487], As used herein, permissioned pass-through is a method of asserting a right to pass through an in-line interconnection based on a key or token challenge),  
	Smith does not explicitly disclose the following limitations that Binder teaches:
a relay device intended to set up a communication between a source device and a destination device through a circuit comprising at least the relay and belonging to a computer network comprising at least one shared memory (Binder, [0343], Communication media include, but not limited to, a cable, an electrical connection, a bus, and internal communications mechanisms such as message passing, interprocess communications, and shared memory. [0250], communication mechanism for communicating information, and a processor 138, commonly in the form of an integrated circuit.   [0227], A source computer (being desktop computer, laptop computer or a workstation computer) may be a dedicated device mainly (or only) involved in sending the message. Further, a source device or source computer may be involved with another program or application, [0174], the ultimate destination address is sent as one or more packets to a relay server on the Internet, which is not necessarily associated with the ultimate destination device.), 
the communications capability subsequently receiving, from the source device or from the destination device, at least one transaction frame comprising at least the signatures of the relays contained in the PoU frame, the communications capability sending, subsequently to the reception of each transaction, a request for recording, in a shared memory, a proof of use of this relay comprising at least the signatures of the relays of the circuit (Binder, [0080],In the case where the address word, the data word, or both, are carried using a bit-serial connection or communication such as serial bus, the address (or data) word from the processor is first extracted, then the address (or data) word is identified and converted, and then inserted back to the serial stream connected to the memory. The conversion may use converting the serial address (or data) word to parallel, converting to another parallel address (or data) word according to a conversion scheme, and the parallel converted word is then serialized and combined over the bit-serial connection or communication. Both data and address scramblers may be simultaneously used in accessing the same memory.).

24. 	Regarding Claim 17, Smith discloses, the destination device comprising a communications means receiving a PoU frame coming from the source device and containing at least one signature made from a challenge and a key proper to at least one relay of the circuit (Smith, [1696], Publish-subscribe (Pub-Sub) is a subset of Content-Centric Networking (CCN), in which a network routing function is applied to the efficient routing of content, as compared to routing by sending packets or frames to a specific network address. [0487], As used herein, permissioned pass-through is a method of asserting a right to pass through an in-line interconnection based on a key or token challenge), 
Smith does not explicitly disclose the following limitations that Binder teaches:
a destination device intended to receive a communication from a source device through a circuit comprising at least one relay and belonging to a computer network comprising at least one shared memory (Binder, [0343], Communication media include, but not limited to, a cable, an electrical connection, a bus, and internal communications mechanisms such as message passing, intercrosses communications, and shared memory.  [0250], communication mechanism for communicating information, and a processor 138, commonly in the form of an integrated circuit.   [0227], A source computer (being desktop computer, laptop computer or a workstation computer) may be a dedicated device mainly (or only) involved in sending the message. Further, a source device or source computer may be involved with another program or application, [0174], the ultimate destination address is sent as one or more packets to a relay server on the Internet, which is not necessarily associated with the ultimate destination device.), 
a means for verifying signatures of the PoU frame in using the public keys of the relays of the circuit, the authentication of the signatures by the means for verifying triggering the sending by the communications means of transaction frames addressed to each relay identified in the circuit to generate proofs of use of these relays (Binder, [0184], the public key and the encrypted message between the end devices, revealing the existence of such communication. [0185], Digital signature or any other authentication method, providing a non-repudiation capability.), 
 the transaction frames comprising at least the signatures contained in the PoU frame being designed to trigger the sending by each relay of a proof of use recorded in a shared memory (Binder, [0080],In the case where the address word, the data word, or both, are carried using a bit-serial connection or communication such as serial bus, the address (or data) word from the processor is first extracted, then the address (or data) word is identified and converted, and then inserted back to the serial stream connected to the memory. The conversion may use converting the serial address (or data) word to parallel, converting to another parallel address (or data) word according to a conversion scheme, and the parallel converted word is then serialized and combined over the bit-serial connection or communication. Both data and address scramblers may be simultaneously used in accessing the same memory.).

25. 	Regrading Claim 18, Smith and Binder discloses, a computing environment comprising a processor and a memory, the memory storing instructions executed by the processor to implement the method of claim 1, when this program is executed by a processor(Binder, [0039], The main memory (or primary memory or internal memory) referred to the memory that was directly accessible by the CPU, and typically stored the program to be executed by the processor.).

26. 	Regarding Claim 19, Smith discloses, a computer-readable, non-transient recording medium on which there is stored instructions for the implementing of the method of claim 1. (Same rational applied to claim 1 above).

Conclusion
27. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYASA SHAAWAT/
Examiner, Art Unit 2433
	
/WASIKA NIPA/Primary Examiner, Art Unit 2433